Citation Nr: 1741228	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-14 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include aortic stenosis, coronary artery disease (CAD) and/or hypertension, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1957 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Subsequent to the May 2015 Statement of the Case (SOC), additional documents were associated with the Veteran's claims file that were submitted by the Veteran.  As the Veteran filed his substantive appeal in May 2015, this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, with regard to the scope of the claim on appeal, the Veteran filed a claim in June 2012 for entitlement to service connection and stated that his "aortic valve was severely narrowed by stenosis and was replaced...The valve may have been damaged by nuclear radiation."  In a May 2015 statement, the Veteran stated that he "had significant [CAD] before the age of 50.  In 1982 at the age of 50 I had trip[]le bypass."  He also referenced an article (titled "Radiation Induced Cardiac Valve Disease in a Man From Chernobyl") that he submitted that he stated "states that significant [CAD] can be expected with radiation exposure."  In the Veteran's representative's August 2017 Written Brief Presentation, reference was made to CAD and hypertension and it was stated generally that "[t]he Veteran asserts entitlement to service connection for a heart condition on the basis that he was exposed to radiation during service and such disabilities are related thereto."  The representative stated that an August 2014 private medical record from Dr. A.G. "document[ed] hypertension, and [CAD]."  The Board also notes that the only VA treatment primary care physician note of record from January 2011 included an assessment of "[hypertension]/CAD/[aortic valve replacement]."  In addition, in an August 2017 statement, the Veteran stated that his "heart problem probably started while on active duty" and referenced his 1982 triple bypass and that "[i]t takes time to reach the critical stage I was in at the time of the bypass."  As such, in light of the Veteran's and his representative's statements and the evidence of record, the Veteran's claim has been expanded and recharacterized more broadly as entitlement to service connection for a cardiovascular disability, to include aortic stenosis, CAD and/or hypertension.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).       

As referenced, it has been contended that a cardiovascular disability is the result of exposure to ionizing radiation during the Veteran's active service.  Entitlement to service connection for a disability that is claimed to be attributable to ionizing radiation exposure during active service may be established in three ways.  The first way involves presumptive service connection under 38 U.S.C.A. § 1112(c) (West 2014) and 38 C.F.R. § 3.309(d) (2017), which generally provide that entitlement to service connection is warranted on a presumptive basis for certain disease that manifest in a radiation-exposed veteran.  The cardiovascular disabilities at issue here (aortic stenosis, CAD and/or hypertension) are not among the diseases listed for which presumptive service connection is warranted.  

The second way to substantiate a claim for entitlement to service connection based on exposure to ionizing radiation is under 38 C.F.R. § 3.311 (2017).  Initially, 38 C.F.R. § 3.311(a) (2017) discusses the circumstances when it is necessary to obtain a dose assessment of the size and nature of radiation dose or doses.  In this case, of record is a December 2011 letter from the Defense Threat Reduction Agency (which was obtained as part of a separate earlier claim) that provided a dose assessment.  No issues as to the adequacy of the provided dose assessment have been raised.

Next, 38 C.F.R. § 3.311(b)(1) (2017) provides that:
      When it is determined:

(i) A veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons...;

(ii) The veteran subsequently developed a radiogenic disease; and

(iii) Such disease first became manifest within the period specified in paragraph (b)(5) of this section; before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section.

As to the requirement in item (i), the evidence of record indicated that the Veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons.  See e.g., December 2011 Defense Threat Reduction Agency Letter (stating that the Veteran is "a confirmed participant of U.S. atmospheric nuclear testing" and providing a dose assessment).  

Next as to the requirement in item (ii), 38 C.F.R. § 3.311(b)(2) (2017) states that "[f]or purposes of this section the term 'radiogenic disease' means a disease that may be induced by ionizing radiation and shall include the following," followed by various specifically listed diseases, which do not include the cardiovascular disabilities at issue here (aortic stenosis, CAD and/or hypertension).  38 C.F.R. § 3.311(b)(4) (2017), however, states that:

If a claim is based on a disease other than one of those listed in paragraph (b)(2) of this section, VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.

In this case, the Veteran and his representative have cited and submitted scientific or medical evidence that some of the claimed cardiovascular disabilities at issue maybe radiogenic diseases.  In this regard, of record is a February 2013 opinion from private Dr. M.A., a cardiologist, who stated that "[i]t is my opinion that it is at least likely as not that the nuclear radiation [the Veteran] was exposed contributed to his aortic valve stenosis."  In addition, in the Veteran's representative's August 2017 Written Brief Presentation, reference was made to an October 2011 article from the National Institute of Health that was titled "Radiation as a Risk Factor for Cardiovascular Disease."  The representative stated that "[a]ccording to that article, radiation can place individuals at an increased risk of developing cardiovascular disease."  Also, as noted above, the Veteran in a May 2015 statement referenced (and submitted) an article (titled "Radiation Induced Cardiac Valve Disease in a Man From Chernobyl") that he stated "states that significant [CAD] can be expected with radiation exposure."  Based on the evidence of record, the Veteran's claim is for a disability that is a radiogenic disease within the meaning of 38 C.F.R. § 3.311 (2017).  

In addition, the Board notes that a negative VA opinion was obtained in May 2015 as to direct service connection (the third way to substantiate a claim for entitlement to service connection based on exposure to ionizing radiation).  This opinion focused on aortic valve stenosis.  As noted, the Board has recharacterized the scope of the Veteran's claim to include CAD and hypertension.  In addition, the Veteran (and his representative) submitted additional evidence and argument in response to the May 2015 VA opinion, to include highlighting inaccurate statements contained in the opinion in relation to a prior heart surgery/hospitalization and medication taken.  See August 2017 Veteran Statements (two), August 2017 Representative Written Brief Presentation.  As noted, the Veteran's claim is being referred to the Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311(c) (2017).  The Board notes that 38 C.F.R. § 3.311(c) (2017) provides that "the Under Secretary for Benefits...may request an advisory medical opinion from the Under Secretary for Health."  The Board observes that such an opinion would be useful in this case.    

Also, as referenced, of record is a positive February 2013 opinion from private Dr. M.A., a cardiologist.  The Board observes that this opinion was handwritten and provided on a prescription form and that no other records appear to be of record from this provider.  Of record is a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for Dr. M.A.  On this form the Veteran referenced that Dr. M.A. "had been monitoring my stenosis for a number of years."  Based on dates in VBMS, the Veteran submitted a copy of this form in July 2012 and June 2013.  In spite of the Veteran identifying potentially relevant outstanding private medical records and submitting a release for the provider, the AOJ did not appear to take any effort to attempt to obtain such records.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include any records from Dr. M.A., or complete a release for such providers (as his prior VA Form 21-4142s are likely expired); if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2017) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include any records from Dr. M.A., or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2017).  The Veteran must then be given an opportunity to respond.

2.  After completion of the above, refer the Veteran's claim for entitlement to service connection for a cardiovascular disability, to include aortic stenosis, coronary artery disease and/or hypertension, to the Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311(b), (c) (2017).

The Board notes that 38 C.F.R. § 3.311(c) (2017) provides that "the Under Secretary for Benefits...may request an advisory medical opinion from the Under Secretary for Health."  

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


